Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to the application filed on 9/04/2020. Currently claims 1-16 are pending in the application.

ELECTION / RESTRICTION

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-15 are drawn to an apparatus, classified in B29C 59/002 and B29C 59/00 in CPC Classification.
II. Claim 16 is drawn to a method, classified in G03F 7/0002 in CPC Classification.

Inventions I and II are related as apparatus and method for its practice.  The inventions are distinct if it can be shown that either: (1) the method as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different method.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different method, such as dispensing fluid for a medical device without air bubbles.

Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between apparatus and method claims. Where applicant elects claims directed to the apparatus, and the apparatus claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable apparatus claim will be considered for rejoinder. All claims directed to a nonelected method invention must require all the limitations of an allowable apparatus claim for that method invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the apparatus claims and the rejoined method claims will be withdrawn, and the rejoined method claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected apparatus are found allowable, an otherwise proper restriction requirement between apparatus claims and method claims may be maintained. 

Withdrawn method claims that are not commensurate in scope with an allowable apparatus claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the method claims should be amended during prosecution to require the limitations of the apparatus claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

A telephone call was made to Attorney Jason M. Okun on 3/02/2022 to request an oral election to the above restriction requirement. Later during a telephone conversation with Attorney Jason M. Okun, a provisional election was made, without traverse to prosecute the invention of Group I, claims: 1-15, claims drawn to an apparatus.  Affirmation of this election must be made by applicant in replying to this “Office Action”. Group II (claim 15) is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, and 13-14 are rejected under 35 U.S.C.103 as being obvious over Araki et al. (US Patent Application Publication Number 2018/0001652 A1), hereafter, referred to as “Araki”, in view of Saegusa (US Patent Application Publication Number 2011/00171744 A1), hereafter, referred to as “Saegusa”.

Regarding claim 1, Araki teaches in Fig. 6, an imprint apparatus (claim 36), that includes: a movable housing unit by teaching a housing unit (element 2) (para. [0104-0106]). Araki teaches that the reservoir (element 2) is configured to be removable with respect to the apparatus main body, and in a case where the ink (liquid) in the reservoir has been consumed (para. [0106]).

Araki teaches an ejection head provided in the housing unit and configured to eject an ejection material by teaching in Fig. 6, a head (element 1) that includes a discharge port surface (element 10) provided with a discharge port at the bottom surface of the housing 20 (para. [0104]). 

Araki teaches a flexible member provided in the housing unit and separating the housing unit into a first storing space communicating with the ejection head and storing the ejection material and a second storing space storing hydraulic liquid by teaching that inside the housing 20, a flexible film 8 (flexible member) having a flexible property is provided and the flexible film 8 separates the first reservoir 2 into a first chamber 21 and a second chamber 22. The first chamber 21 communicates with an inside of the head 1 provided at the bottom portion of the housing 20 and stores ink to be supplied (equivalent to the ejection material) to the head 1 (para. [0105]). Araki notes that the first chamber 21 is filled with ink, whereas the second chamber 22 is filled with the operation liquid (equivalent to hydraulic liquid) (para. [0106]).

Araki also teaches that a channel communicating with the second storing space by teaching that the second chamber 22 communicates with the second reservoir 3 through a first flow path T1 and stores an operation liquid to be supplied from the second reservoir 3 (para. [0105]). 

Araki also teaches a pressure control unit configured to control a pressure in the second storing space through the channel by teaching an adjustment unit 4 (that includes reservoir 3 and 6) that makes adjustment in such a manner that a position of the liquid surface of the operation liquid falls within a predetermined range in the second reservoir 3, in order that a negative pressure is maintained to fall within a predetermined range in the head 1 by maintaining required pressure in second storing space (element 22). Araki teaches in Fig. 6, the use of channels T1 and T2 for flow of operating fluid to maintain the required pressure in element 22.

Araki teaches the use of a bubble removal unit (element 7) to remove the bubbles from the operating fluid (hydraulic fluid), because bubbles would increase the flow resistance (para. [0151]) and erroneous pressure reading. But Araki fails to teach that a detection unit configured to detect bubbles in the channel. However, Saegusa teaches a dispensing device that is capable of removing bubbles reliably (abstract). Saegusa teaches that a bubble determination section 33 detects pressure within the tube 15 based on a pressure signal output from the pressure sensor 16 to determine the existence of bubbles within the tube 15 based on the detected pressure waveform (para. [0065]).  Since the bubble determination section 33 is necessary only to detect the pressure inside the tube 15 using the pressure sensor 16, it is easily determined that bubbles exist or not in the tube 15 before any decision to further operate (para. [0094]) based on that bubble determination. Saegusa also teaches in Fig. 5, the process sequence of the detection device.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Saegusa, and combine a bubble detection unit, because that would improve the apparatus by confirming the presence of bubbles, and only to use the bubble removal unit to remove the bubbles when presence of bubbles are confirmed by the detection device (KSR Rationale A, MPEP 2143). Since both the references deal with dispensing and criticality of bubble formation, one would have reasonable expectation of success from the combination.

Regarding claim 2, Araki teaches in Fig. 6, that the first channel (element T1) is provided with a pump, and a second channel (element T2) is provided with a bubble removing valve (bubble removing unit).  It would have been obvious to any ordinary artisan to place the bubble detection unit next to the removing unit in close proximity so that the overall bubble detection and removal units are together.

Regarding claim 3, It would have been obvious to any ordinary artisan that the detection of bubbles by the detection unit is performed after the hydraulic liquid is circulated by operating the pump, because in general the operating liquid may have some bubbles to start with, and it would be safe to circulate the hydraulic fluid first by operating the system and removing the initial bubbles through the removing unit, and operating the detection unit to check on the bubbles after that.

Regarding claim 4, It would have been obvious to any ordinary artisan that the circulation of the hydraulic liquid by the pump and the detection of bubbles by the detection unit are performed in a case where the housing unit is mount, because after every mounting of the new housing with fresh ink, it must be ensured that the hydraulic fluid does not have any bubbles in it, causing erroneous pressure reading in the tank, resulting in unwanted leaking of ink in the head discharge port.

Regarding claims 5-7, Araki teaches that in order to prevent the bubble removable operation from influencing on a discharge operation of the head (element 1), it is preferable that the bubble removal operation is performed during a period when the discharge operation of the head (element 1) is not performed. Thereby Araki teaches two modes of operation – a standby position where the tool is made ready for operation, and a different mode where the operation of dispensing ink is performed. It would have been obvious to any ordinary artisan that the circulation of the hydraulic liquid by the pump and the detection of bubbles by the detection unit are performed at the standby position, because the tool is being made ready for operation by getting rid of the bubbles at this stage. Once the bubble detection unit confirms that there are no bubbles present in the operating fluid (hydraulic fluid) system, the system is ready to be moved from standby mode to operating mode (equivalent to ejection of ink for the imprinting). Araki also teaches that the bubbles removal unit operates on a predetermined time interval to ensure no bubbles are present in the system (para. [0157]) (equivalent to returning to standby position). It would have been obvious to any ordinary artisan that for any reason, if the detection unit detects bubbles in a case where the housing unit is positioned at an ejection position at which the ejection is to be performed, the housing unit is moved back to a standby position, so that the system can get rid of the bubbles before resuming the operation.

Regarding claim 8, Araki teaches the two modes of operation – a standby position where the tool is made ready for operation, and a different mode where the operation of dispensing ink is performed. It would have been obvious to any ordinary artisan to use a locking system (equivalent to lock mechanism) between the two modes to ensure that accidental switch over from one mode to the other does not happen. 

Regarding claim 9, Araki teaches the two modes of operation – a standby position where the tool is made ready for operation, and a different mode where the operation of dispensing ink is performed. It would have been obvious to any ordinary artisan to use
a receiver configured to receive the ejection material at a position facing the ejection head in a state where the housing unit is positioned at the standby position, because at this mode, because of erroneous pressure reading, an unwanted ejection of ink material may happen because of the bubbles present in the system, and having a receiver to receive the ejected material would be a safety precaution to collect the ink and not to put it in unwanted area.

Regarding claim 13, Saegusa teaches that a bubble determination section 33 detects pressure within the tube 15 based on a pressure signal output from the pressure sensor 16 to determine the existence of bubbles within the tube 15 based on the detected pressure waveform (para. [0065]). Additionally, Araki teaches in Fig. 6 that the discharge is controlled by the pressure in second chamber 22 that controls the pressure of first chamber that contains the ink through the flexible membrane. Therefore, it would have been obvious to any ordinary artisan that a pressure sensor is arranged in the second storing space to get an accurate reading of the pressure of the second storing space.

Regarding claim 14, Araki teaches that the liquid surface detection unit 5 includes a lower limit position sensor 5A and an upper limit position sensor 5B in the second reservoir 3. The lower limit position sensor 5A and the upper limit position sensor 5B are disposed in
such a manner that a pressure (negative pressure) falls within a predetermined range in the head 1. It is noted that the lower limit position sensor 5A and the upper limit position sensor 5B are an optical sensor (para [0046]). Araki also teaches that the liquid surface is maintained to fall within a predetermined range (between a lower limit position to and an upper limit position Hi) in the second reservoir 3 so that a negative pressure is maintained to fall within the predetermined range in the head 1 (essentially a measure of pressure reading in second strong space). Therefore, it would have been obvious to any ordinary artisan that detection unit is configured to detect that are generated if a pressure in the second storing space measured by the pressure sensor is not within a predetermined range as taught by reading 5A and 5B.
 
Claim 10 is rejected under 35 U.S.C.103 as being obvious over Araki et al. (US Patent Application Publication Number 2018/0001652 A1), in view of Saegusa (US Patent Application Publication Number 2011/00171744 A1), in view of Dudar et al. (US Patent Application Publication Number 2012/00172800 A1), hereafter, referred to as “Dudar”.

Regarding claim 10, Araki and Saegusa together teach an imprint apparatus that uses a bubble removal unit (element 7) to remove the bubbles from the operating fluid after detecting the presence of bubbles by a detection device.  But Araki and Saegusa fail to teach that the imprint apparatus has detection unit is configured to detect an ultrasonic wave reflected from air bubbles or detect reflected light reflected from air bubbles. However, Dudar teaches the use of an ultrasonic air detector in a liquid delivery system in an intravenous application. Dudar teaches that the ultrasonic air detector uses ultrasonic waves to non-invasively detect air bubbles flowing inside the tube. Dudar teaches that the use of the device leads to methods for improved intravenous pumping air management, which attempt to deliver uninterrupted infusion of critical IV liquids and medications even when air has entered the infusion line proving its effectiveness.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Dudar and substitute the detection device of Saegusa with that of Dudar that uses ultrasonic waves for reliability and effectiveness (KSR Rationale B, MPEP 2143) to obtain predictable results. Since the reference deals with detection of air bubbles in a liquid delivery system, one would have reasonable expectation of success from the substitution.

Claim 11 is rejected under 35 U.S.C.103 as being obvious over Araki et al. (US Patent Application Publication Number 2018/0001652 A1), in view of Saegusa (US Patent Application Publication Number 2011/00171744 A1), in view of Haddad et al. (US Patent Application Publication Number 2016/0158461 A1), hereafter, referred to as “Haddad”.

Regarding claim 11, Araki and Saegusa together teach an imprint apparatus that uses a bubble removal unit (element 7) to remove the bubbles from the operating fluid after detecting the presence of bubbles by a detection device.  But Araki and Saegusa fail to teach that the imprint apparatus has detection unit that is configured to detect bubbles by measuring an electric resistance of the conductive liquid. However, Haddad teaches a novel system for detecting gas bubbles in a liquid infusion line. Haddad teaches the use of a sensor (element 110) that senses gas bubbles in a tubing in Fig. 34 in a medical device where reliability is critical. Haddad also teaches that the sensor 110 can use electrical resistance to detect the presence of gas bubble.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Haddad and substitute the detection device of Saegusa with that of Haddad that uses electrical resistance measurement for reliability and effectiveness (KSR Rationale B, MPEP 2143) to obtain predictable results. Since the reference deals with detection of air bubbles in a liquid delivery system, one would have reasonable expectation of success from the substitution.

Claim 12 is rejected under 35 U.S.C.103 as being obvious over Araki et al. (US Patent Application Publication Number 2018/0001652 A1), in view of Saegusa (US Patent Application Publication Number 2011/00171744 A1), in view of Spierts (US Patent Application Publication Number 2014/0212558 A1)), hereafter, referred to as “Spierts”.

Regarding claim 12, Araki and Saegusa together teach an imprint apparatus that uses a bubble removal unit (element 7) to remove the bubbles from the operating fluid after detecting the presence of bubbles by a detection device.  But Araki and Saegusa fail to teach that the imprint apparatus has detection unit that is configured to detect bubbles by connecting a channel with a liquid optical fiber and configured to detect bubbles by using light passing through the liquid optical fiber. However, Spierts teaches in a possible embodiment of an air bubbles detector, that a sensor is employed wherein light is guided by an optical fibre having an end that is arranged within the tube structure so as to be in direct contact with the pumped mass. The measurement principle is based on the effect that when an air bubble (which may be very small) is in direct contact with the end of the optical fibre the reflection of light back into the fibre is different from the situation wherein a solid or liquid portion of the mass is in contact with said optical fibre end. Based on the determination of air bubbles in the mass one can obtain a signal that is representative for the mass density of the mass passing through the tube structure. Thereby, Spierts teaches the use of optical fibers and light in the detection of bubbles. Additionally, it is well known to the ordinary artisan that the use of core liquid in the optical fiber results in a robust data transmission, and further improves brittleness. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Spierts and substitute the detection device of Saegusa with that of Spierts that uses liquid optical fiber and configure to detect the bubbles by using light passing through the optical fiber because it would bring further reliability and effectiveness (KSR Rationale B, MPEP 2143) to obtain predictable results. Since the reference deals with detection of air bubbles in a liquid delivery system, one would have reasonable expectation of success from the substitution.

Claim 15 is rejected under 35 U.S.C.103 as being obvious over Araki et al. (US Patent Application Publication Number 2018/0001652 A1), in view of Saegusa (US Patent Application Publication Number 2011/00171744 A1), in view of Fujii et al. (US Patent Application Publication Number 2009/0183676 A1), hereafter, referred to as “Fuji”.

Regarding claim 15, Araki and Saegusa together teach an imprint apparatus that uses a bubble removal unit (element 7) to remove the bubbles from the operating fluid after detecting the presence of bubbles by a detection device.  But Araki and Saegusa fail to teach that the imprint apparatus further comprising of deaeration device provided to the channel. However, Fujii teaches a system for supplying coating solution that provides a deaeration system in addition to system for detecting gas bubbles in a liquid line.  Fujii teaches that on the downstream side of the liquid end tank 50, a deaeration mechanism 60 which removes the gas dissolved in the coating solution, such as the nitrogen gas, is connected via the pipe 53. The deaeration mechanism 60 is provided with a pipe 61 which permits the coating solution in the deaeration mechanism 60 to flow out. In the deaeration mechanism 60, a plurality of tubes 62 which connect the pipe 53 on the inlet side of the deaeration mechanism 60 and the pipe 61 on the outlet side are provided as shown in FIG. 4 (para. [0026]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Fujii and combine the deaeration device of Fujii with that of the imprint apparatus of Araki and Saegusa (KSR Rationale A, MPEP 2143), because that would provide addition measures to get rid of the bubbles in the imprint liquid and obtain predictable results. Since the reference deals with detection of air bubbles in a liquid delivery system and provides additional measures to improve it by getting rid of the gas bubbles, one would have reasonable expectation of success from the combination.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742